The opinion of the court was delivered by
Trexohard, J.
This is an appeal from a judgment entered upon the verdict of a jury in favor of the plaintiff and against the Liberty Trucking Company and Albert Goldberg, by reason of injuries sustained by the plaintiff (a young woman) as the result of 'a collision between a jitney motor bus owned by Goldberg, in which she was a. passenger, and a motor truck of the Liberty Trucking Company, the collision occurring at the junction of Clinton avenue and La Grange Place, in Newark, on September 4th, 1919, at nine o’clock in the morning.
We are of the opinion that there is no merit in the appeal of the Liberty Trucking Company (which alone appeals).
We think that the motion for a direction of a verdict in its favor was rightly denied.
The motion was based upon the notion, and the contention here is, that the facts and circumstances of the collision, as disclosed bjr the evidence, did not justify a finding of negligence on the part of the company.
But that is not so. It is a general rule that drivers of automobiles and other vehicles when using streets and highways are bound to exercise reasonable care towards other travelers ; in other words, they must use that degree of care which an ordinarily prudent person would exercise under the same *337circumstances, and this rule is applicable to such travelers when approaching one another or meeting at street or highwajT intersections, and each is bound to exercise reasonable care not to collide with the other.
Yovv, the collision in question occurred at the junction of two city streets, the defendant’s motor truck coming out of La Grange Place, and the jitney bus, in which the plaintiff was riding, traveling on Clinton avenue, both proceeding towards the junction point of the two streets.
We think that it was open to the jury to find, as they did, that both drivers failed to observe reasonable care in the circumstances. The evidence tended to show that each drove straight toward the junction point at a speed of fifteen miles an hour, and neither slackened speed nor changed direction until the instant of collision, although each had full view of the other for seventy-five feet from the point of collision.
We have pointed out that it was the duty of the driver of the defendant company’s motor.-* truck to use reasonable-care to avoid injuring others, and it was a breach of that duty to fail to stop the machine or slacken its speed when that was the only way in which injury to others could lie avoided.
The defendant- company, however, insists that its driver was not negligent because he had the right of way by virtue of the Traffic act (Pamph. L. 1915, p. 285), which enacts that “every driver of a vehicle approaching the intersection of a street or public road shall grant the rigid of way at such intersection to any vehicle approaching from his right.” But, as to that contention, it is a sufficient answer to say that such provision was not intended to provide an exclusively hard and fast rule, applicable to all hazards and in all situations, regardless of actual conditions, and thus liberate from responsibility one who adheres, to the regulation, and is otherwise reckless and indifferent to the situation of others; and so the fact that the driver of the jitney bus in which the plaintiff was riding failed to accord to the defendant the right of way as directed by the Traffic act, is not in itself a sufficient reason for a direction of a verdict for the defendant, when, as here, such fact is but one factor in the situation which, *338considered as a whole, .presents a jury question as to the defendant’s negligence under all the circumstances. Paulsen v. Klinge, 92 N. J. L. 99; Winch v. Johnson, Id. 219.
The. motion for a nonsuit also was rightly denied, for the same reason.
Since these are the only points argued, the judgment will, be affirmed, with costs. .